DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 01/14/2021.
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for encoding a multiresolution optical code, comprising: receiving a first set of information and a second set of information to encode; generating an optical code that encodes the first set of information in a plurality of dots; dividing each dot of the plurality of dots into a matrix of a first number of sub-dots by a second number of sub-dots, wherein each of the first number and the second number are integers equal to or greater than three, and wherein this dividing creates a set of matrices of sub-dots; and especially, identifying a plurality of pairs of sub-dots, each pairs of sub-dots being located on a border of a matrix of the set of matrices: and encoding the second set of information in the pairs of sub-dots by changing a color of one sub-dot in each pair of sub-dots as recited in claim 1.  Similar limitations as recited in claim 8 and further limitations of the dependent claims 2, 4-7, 9 and 11-14.
	The prior art of record, taken alone or in combination, fails to teach or fairly suggest a computer program product for encoding a multiresolution optical code, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887